Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically configuration file defines each protocol session with one or more configuration statements indicating a priority value of a corresponding protocol session and at least one of a neighbor network device of the network device for the corresponding protocol session or a reserved route of the network device for the corresponding protocol session, creating two or more lists of protocol sessions for two or more of the priority values based on the configuration file, each list is created for a particular priority value and defines one or more protocol sessions that are assigned the particular priority value, and establishing the one or more protocol sessions defined in each list of the two or more lists according to an ordering based on the priority values associated with the two or more lists as detailed in the dependent claims for such limitations.
The closest prior art found by the Examiner is the previously cited references namely, (US 2014/0040483 A1) and (US 2018/0234337 A1).
However, the references alone and in combination do not teach or suggest prioritized communication session establishment in computer networks the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472